IN THE SUPREME COURT OF THE STATE OF MONTANA
                              No. 80-445
STATE OF MONTANA,
              Respondent,


RICHARD L. MYERS,
              Petitioner and Appellant.

                                                          -
                                                      MAY8 1981
                               O R D E R
                                              DLomaJ    8. X.amey
                                               ~ERKOFSUPREME  CQUW
PER CURIAM:                                      WATE OF MQNTANA

         In 1979 petitioner, Richard Myers, petitioned             the
District Court of the Thirteenth Judicial District, in and
for the County of Yellowstone, for post-conviction relief
and a withdrawal of guilty plea.         Petitioner claims that the
District Court,     in   1976, did      not adequately    inform and
interview him when he pleaded guilty to burglary and felony
theft charges.     The District Court denied the later request.
Petitioner appeals.
         In July 1975 petitioner was charged in Yellowstone
County with one count of burglary and one count of felony
theft.    Petitioner pleaded not guilty to the charges.            On
February 18, 1976, petitioner entered a plea of guilty to
the burglary charge.      The guilty plea was the result of plea
negotiations with the county attorney's office, by which the
prosecution     agreed   to   dismiss   the   theft   charge   against
petitioner and recommend a deferred imposition of sentence
in return for the guilty plea to the burglary charge.
         Petitioner later was arrested in a disturbance at a
bar.     Based on the incident, the stay of             imposition of
sentence was revoked and petitioner was sentenced to serve
eight years in the Montana State Prison.
         We have reviewed the petition, record, and memorandum
in this case.
         The District Court's interrogation is not in itself
determinative of whether the guilty plea was entered into
court voluntarily.        State v. Haynie (1980),             Mont. -I



607 P.2d 1128, 37 St.Rep.       415.       We must look to a three-
element test       in deciding cases of this nature:              (1) the
adequacy of the court's interrogation; (2) the timeliness of
the motion to withdraw; and (3) whether a plea bargaining
agreement was made and, if made, whether the petitioner's
motion will allow the defendant to escape the obligations of
his agreement after accepting the benefits thereof.
         The   colloquy    between      the   district   judge   and     the
petitioner at the time petitioner entered his guilty plea
to   the   charge of burglary           was    inadequate.       However,
petitioner's       prolonged    delay   in seeking to withdraw his
guilty     plea    and    the   prosecution's       fulfillment     of    a
negotiated        plea   arrangement      beneficial     to   petitioner
justified      the District Court's denial of petitioner's
request for relief.         We find no prejudice in this case or
merit in petitioner's contentions.
         The District Court's order denying petitioner's
application for post-conviction relief and his motion to
withdraw his guilty plea is hereby affirmed.
         DATED this      g R day   of May, 1981.